DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1-20 stand rejected under Section 103.  Claims 1-15 stand rejected under Section 112(b).  The specification stands objected to.
Applicants amended independent claims 1 and 16 and provided amendments to the specification.  Applicants argue that the Section 103 rejections do not disclose the claimed viscosity relationship and that the Office’s reliance on the elasticity of the Hou buffer structure to demonstrate the viscosity relationship is misplaced. 
Turning first to the specification: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.
Section 112(b) rejections: Applicants’ amendments address the previously noted Section 112(b) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejections are withdrawn.
Section 103 rejections: After consulting with her supervisor, the undersigned finds applicants’ arguments persuasive.  The Section 103 rejections are withdrawn.  
Updated searches yielded no further prior art that anticipates or renders obvious the claims, or that could be used with the previously cited prior art to render obvious the claims.  For these reasons, claims 1-20 are allowed.
Note: No amendments are made with this Examiner’s Comment.

Reasons for Allowance
Claims 1-20 are allowed.
The closest reference is Yu, U.S. Pat. Pub. No. 2016/0329519, which suggests the claimed viscosity relationship, see Yu specification ¶¶ 49, 51, 52, but does not disclose that the device is cured.  Thus, Yu is missing a key limitation.  No other references were suitable for combining with Yu.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “a viscosity of the second material before the second material is cured is greater than a viscosity of the third material before the third material is cured and less than a viscosity of the first material before the first material is cured.”, in combination with the remaining limitations of the claim.
With regard to claims 2-15 and 20: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 16: The claim has been found allowable because the prior art of record does not disclose “wherein a viscosity of the second material before the second material is cured is greater than a viscosity of the third material before the third material is cured and less than a viscosity of the first material before the first material is cured”, in combination with the remaining limitations of the claim.
With regard to claims 17-19: The claims have been found allowable due to their dependency from claim 16 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/Victoria K. Hall/Primary Examiner, Art Unit 2897